Citation Nr: 0334573	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for de Quervain's syndrome of the left (minor) upper 
extremity.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1990 to February 
1993.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions dated in September 1999, 
October 2001, and September 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to a disability 
evaluation in excess of 10 percent for de Quervain's syndrome 
of the left (minor) upper extremity.  An October 2001 rating 
decision assigned a 20 percent evaluation from February 24, 
1999.   

In a March 2003 statement, the veteran's representative 
raised the issues of entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) for the left wrist 
disability and entitlement to a total rating due to 
individual unemployability due to the service-connected left 
wrist disability.  These claims are referred to the RO for 
appropriate action.  


REMAND

After careful review of the record, the Board finds that 
additional development is required before the issue of 
entitlement to a disability evaluation in excess of 20 
percent for de Quervain's syndrome of the left (minor) upper 
extremity can be decided.     

During the pendency of this claim, the VCAA was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The Board notes that in 
a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  

Except as specifically noted, the VCAA and new regulations 
are effective November 9, 2000.  The VCAA applies to the 
present claim because this claim was filed in February 1999, 
before the date of enactment of the VCAA, and the claim is 
still pending.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not 
notified the veteran of the VCAA or of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim for entitlement to a disability 
evaluation in excess of 20 percent for de Quervain's syndrome 
of the left (minor) upper extremity.  The Board is not 
authorized to provide such notice.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 20 percent for de 
Quervain's syndrome of the left (minor) 
upper extremity.  Consideration should be 
given to entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b).  If all the desired benefits 
are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the appellant and his 
representative.  They should be afforded 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




